Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-2, 4-14, 16-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinides, U.S. pat. No. 11,055,252, in view of Paolino, U.S. pat. Appl. Pub. No. 2017/0371698.
Per claim 1, Constantinides discloses a network appliance comprising circuitry to: 
a) identify a present demand on resources of the network appliance, wherein the present demand indicates a demand on processing resources of the network appliance to process data associated with received network packets, e.g., 8 GPU (see col 5, ln 8-33);
b) determine a present capacity of one or more acceleration resources of the network appliance, e.g., identify capacity of modular hardware accelerators (col 9, ln 49-67);
c) determining whether a switch is to operate in one or multiple operation modes including first operation mode and second operation based on present demand and present capacity of acceleration resources, the determined operation mode to indicate which of the acceleration resources are to be enabled/connected or disabled/disconnected (see col 6, ln 1-23), wherein the first operation mode is determined based on a first capacity of the one or more accelerator resources and the second operation mode is determined based on a second capacity level of the one or more accelerator resources, e.g., selecting/enabling a single 8-GPU accelerator module in the first mode or connecting/enabling two 4-GPU accelerator modules in the second mode (see col 10, ln 1-31);
d) configuring the switch to operate based on the determined operation mode, and cause acceleration resources of the network appliance to be enabled/connected or disabled/disconnected based on the determined operation mode (see col 7, ln 35-64).
	Although Constantinides teaches implementing hardware virtualization for executing virtual machines (VMs) (see col 13, ln 34-47), Constantinides does not explicitly teach using a virtual switch to allocate resources to VMs. Paolino however discloses such use of a virtual switch (as an interfacing software layer) to allocate physical and/or virtualized resources to VMs (see Paolino, par 0048).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the virtual switch as interfacing software layer in Constantinides because it would have enabled configuring physical switches for enabling/selecting suitable accelerator resource for executing VMs (see Paolino, par 0048).
	Per claims 2 and 4, Constantinides teaches identifying the present demand on acceleration resources of the network appliance including demand for inline hardware accelerators (see col 12, ln 50-54).
	Per claims 5-6, Constantinides teaches determining a third operation mode that disables/disconnects one modular accelerator from current allocated resource when the demand has changed, e.g., removing 4-GPU from current 8-GPU capacity to meet a new demand (see col 10, ln 1-31).
	Per claims 7-8, Constantinides teaches configuring the switch in the first operation mode comprising enabling one 8-GPU acceleration module upon determining capacity of the module (see col 10, ln 1-31).
	Per claims 9-10, Constantinides teaches configuring the switch in the second operation mode comprising enabling two 4-GPU acceleration modules upon determining capacity of the module (see col 10, ln 1-31).
	Per claims 11-12, Constantinides teaches configuring the virtual switch in the third operation mode comprising disabling a previously connected/enabled accelerator module, e.g., removing 4-GPU from current 8-GPU capacity (see col 10, ln 1-31).
	Claims 13-14, 16-23 and 28-29 are similar in scope as that of claim 1-2 and 4-12.


Response to Amendment
3.	Applicant’s arguments filed April 13, 2022 with respect to claims 1-2, 4-14, 16-23 and 28-29 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/1/22